Citation Nr: 0805495	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-10 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision the RO, in pertinent 
part, denied entitlement to service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
fails to establish that, regarding right ear hearing loss, 
the veteran has demonstrated that the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater, or that auditory thresholds for at 
least three of the frequencies are 26 decibels or more, or 
that speech recognition in the right ear is less than 
94 percent.

2.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service, manifested within one year after 
service, and that any currently manifested hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 (left 
ear only) is related to service or any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with VCAA notice in July and 
September 2004, prior to the initial decision on the claim 
made in December 2004.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the 2004 letters stated that the evidence must 
show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

In addition, the RO notified the veteran in the 2004 letters 
about the information and evidence that VA will seek to 
provide.  In particular, the letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters indicated that it was still 
the veteran's responsibility to support his claim with 
appropriate evidence.

The letters also requested that the veteran send to VA any 
medical reports that he had.  In addition, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

Further, through his statements, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the hearing loss claim 
and thus the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, as well as notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in a 
letter issued to him in March 2006.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Moreover, herein the Board 
concludes below that the veteran is not entitled to service 
connection for his claimed disorder.  Thus, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  At the outset, the Board notes that 
the veteran is currently incarcerated.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement; as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  38 U.S.C.A. § 5107(a) (West 
2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).

The veteran's service medical records were reviewed by both 
the RO and the Board in connection with his claim.  The 
record also contains pertinent post-service private medical 
records.  In addition, under the VCAA, VA is obliged to 
provide an examination or obtain a medical opinion when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  

In this case, a VA examination for the veteran was requested 
to evaluate his hearing loss.  However, the record reflects 
that the prison was unable to release the veteran for the VA 
examination, even chaperoned, and that the prison facility 
did not have the necessary equipment on-site to perform an 
audiology examination.  VA does not have the authority under 
38 U.S.C.A. § 5711 (West 2002) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See Bolton, at 191.  In this case, VA did arrange for a VA 
doctor to summarize and consider the evidence of record and 
provide a medical opinion in 2004.  Under the circumstances 
of the case, VA complied to the extent possible with the duty 
to assist.

Accordingly, the Board finds that there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating the claim and the veteran has indicated that 
he has no additional evidence or information to provide in 
support of his claim.  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).



Factual Background

Service personnel record reflects that the veteran had 
Vietnam service from October 1966 to September 1967.  The 
veteran's DD Form 214 shows that his MOS was aircraft 
maintenance specialist.

The January 1964 enlistment examination report revealed that 
clinical evaluation of the ears was normal and that hearing 
acuity was entirely normal bilaterally.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
0 (5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

Hearing conservation testing conducted in November 1964 and 
May 1967 also shows normal hearing acuity bilaterally without 
deficit.  

On the November 1964 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
-5 (5)
-10 (0)
-5 (5)
-10 (-5)

On the May 1967 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
-5 (5)
15 (25)
5 (10)
LEFT
0 (5)
0 (10)
-5 (5)
-5 (5)
-5 (5)

Those reports indicated that the veteran was serving as an 
aircraft mechanic, working on the flight line with exposure 
aircraft engine noise.  The reports indicated that he wore 
ear protection.  

The August 1967 separation examination report shows that 
clinical evaluation of the ears was normal.  An audiological 
evaluation was not done at that time.  The veteran denied 
having hearing loss or any ear related symptomatology.  The 
service medical records are negative for any complaints, 
treatment or diagnosis related to hearing loss. 

In June 2004, the veteran filed his original service 
connection claim for bilateral hearing loss and provided 
medical evidence in support of his claim.  This evidence 
includes a private uninterpreted audiogram dated in 1987 
which included no comments from the audiologist regarding the 
results of the audiogram.  A 20-year history of noise 
exposure due to being around aircraft, with ear protection 
worn sometimes, was reported.  Also presented for the record 
was an August 2003 private audiogram which was also 
uninterpreted, but which appears to show that puretone air 
conduction thresholds for the 1000, 2000, 3000, and 4000 
hertz frequencies was 20 decibels or less in the right ear, 
and greater than 40 decibels in the left ear at 4000 hertz.  
It was reported that the veteran had worked as an aircraft 
mechanic for 20 years.   

The veteran was seen for a private otolaryngology evaluation 
in November 2003 with primary complaints of persistent 
disequilibrium.  An audiogram was done at that time which 
revealed that puretone air conduction thresholds for the 
1000, 2000, 3000, and 4000 hertz frequencies was 20 decibels 
or less in the right ear, with mild loss documented by the 
examiner at 6,000 to 8,000 hertz.  Left ear mild 
sensorineural hearing loss was diagnosed from 3,000 to 8,000 
hertz.  It was reported that word recognition scores were 
excellent bilaterally.  The doctor opined that the etiology 
of the veteran's hearing loss very likely could be due to his 
history of noise exposure.  The doctor explained that the 
veteran had military service and had worked in a lot of 
environments where he did not use hearing protection.  The 
doctor observed that hearing which was worse on the left side 
might account for the veteran's use of rifles in the past 
without hearing protection.  A repeat audiogram in 6 months 
was recommended.  

The veteran was seen at a private otolaryngology clinic in 
March 2004 for evaluation of dizziness.  An audiogram 
revealed left-sided sensorineural hearing loss of high 
frequencies with a 35 dB gap between the right and left ears.  
Word recognition was 96 percent in both ears.  The report 
indicated that the veteran's hearing acuity was stable since 
his last audiogram done 6 months previously (November 2003).  
Asymmetric sensorineural hearing loss was diagnosed.

A VA audio evaluation report dated in September 2004 is on 
file.  The comments revealed that the veteran was 
incarcerated and was unable to be released to attend an 
examination in person.  It appears that the report served 
only to summarize the pertinent evidence of record.  The 
reviewer stated that the SMRs revealed no treatment for or 
complaints of hearing loss and noted that a May 1967 
audiogram showed normal hearing for VA purposes.  The 
reviewer did observe that the veteran worked on jet engine 
maintenance while in service, and conceded inservice noise 
exposure.  The report stated that post-service, bilateral 
hearing was diagnosed in November 2003.  No opinion as to 
onset or etiology of hearing loss was provided.  

A VA audio evaluation was conducted by a VA audiologist in 
October 2004.  Again it was explained that the veteran was 
incarcerated and was unable to be released to attend an 
examination in person.  It was noted that the veteran claimed 
hearing loss due to in-service noise exposure while serving 
as an aircraft maintenance specialist.  The examiner reported 
that service medical records showed that hearing was normal 
when examined during service in January 1964, November 1964, 
and in May 1967, a few months prior to discharge.  The 
examiner explained that the first evidence of hearing loss 
was shown by a private medical report of audiological testing 
conducted in 2003 at which time, mild high frequency hearing 
loss of the left ear with mild mixed high frequency loss 
present in the left ear from 3000 to 8000 Hz and at 6000 to 
8000 Hz in the right ear.  The examiner observed that this 
hearing loss presented itself about 40 years following the 
veteran's discharge from service and that for this reason and 
since hearing thresholds were within the normal range at 
entrance and discharge from service, it was less likely than 
not that the veteran's high frequency hearing loss was a 
result of service-related noise exposure.

In a December 2004 rating action, the RO denied service 
connection for hearing loss, but conceded the veteran's 
exposure to acoustic trauma in service as he reported.  

In January 2006, the veteran provided for the record a 
private physical examination report dated in September 1969 
which shows that hearing acuity was normal bilaterally.

Legal Analysis

The veteran maintains that he sustained bilateral hearing 
loss, left ear worse than right, due to occupational noise 
exposure and acoustic trauma associated with loud explosions 
which occurred at the DaNang Air Force Base in 1966 and 1967, 
as a result of numerous rocket attacks and secondary 
explosions from large bombs.  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Thus, there 
are three material issues involved in establishing direct 
service connection for a disability, and the Board must 
review the evidence pertaining to each and grant service 
connection unless the preponderance of the evidence is 
against the claim as is explained in more detail below.  38 
U.S.C.A. § 5107(b).
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  In addition to the 
foregoing, the Board notes that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection. 38 
C.F.R. § 3.385. "[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In addition, however, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  Every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995). "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).
Initially, the Board must make a finding as to whether the 
evidence establishes that the veteran participated in combat, 
warranting application of 38 U.S.C.A. § 1154(b).  The veteran 
and his representative argue that his hearing loss is related 
to in-service combat noise exposure and that the provisions 
of 38 U.S.C.A. § 1154(b) are applicable to the claim.  The 
veteran has presented statements and documentation to the 
effect that he served in Vietnam at DaNang Air Force base in 
1966 and 1967 and that it was under attack during that time.  

For the limited purposes of this decision, the Board will 
assume, without deciding, that the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable to the claim.  His statements 
regarding his exposure to acoustic trauma in service are 
credible in light of all the evidence of record and are not 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  Accordingly, the Board concludes that 
the veteran was exposed to acoustic trauma during service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  In this case, there is no question that 
left ear hearing loss is currently manifested.  Left ear 
hearing loss meeting the threshold requirements of 38 C.F.R. 
§ 3.385 was clearly shown by results of a private audiograms 
dated in August and November 2003.  

However, with respect to the right ear, the evidence of 
record, specifically consisting of the August and November 
2003 private audiograms, does not show that the veteran's 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater.  Nor 
has it been shown that auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 
26 decibels or greater.  The evidence dated in 1987, is not 
pertinent to establishing the presence of a current 
disability, as discussed in the McClain case, as that 
evidence is dated more than 15 years prior to the filing of 
the claim; moreover it did not reflect that either right or 
left hearing deficit met the threshold requirements of 
38 C.F.R. § 3.385.  Moreover, speech recognition scores for 
the right ear have not been documented as 94 percent or less.  
Therefore, the current level of hearing of the right ear is 
not considered disabling for VA purposes.  Since the veteran 
does not demonstrate a level of right ear hearing loss that 
is disabling as defined under 38 C.F.R. § 3.385, the Board 
cannot grant service connection for that disorder.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  See Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997)

Even having established that the veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma 
and noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under 
VA regulations.  The evidence in this case shows that testing 
conducted in 1964 on enlistment and again in 1967 prior to 
separation failed to show any evidence of hearing deficit in 
the left ear as defined in the Hensley v. Brown, previously 
discussed herein.  Moreover, there was no indication of left 
ear hearing loss documented during the veteran's first post 
service year or even in 1969.  Left ear hearing loss meeting 
the threshold requirements was not initially established 
until 2003.

The critical issue remaining is whether the veteran's 
currently manifested left ear hearing loss is related to 
noise exposure sustained during service.  Although the 
veteran was not treated for or diagnosed with bilateral 
hearing loss during service, the Board notes that the 
question is whether this condition is nevertheless at least 
as likely the result of the injury he sustained in service, 
i.e., the acoustic trauma.  38C.F.R. § 3.303(d).  The record 
contains two divergent medical opinions addressing this 
matter.

It was not until 2003, more than 35 years after service that 
any evidence of a left ear hearing deficit was identified.  
In 2004, a VA examiner having noted the veteran's credible 
history of noise exposure in service and having reviewed the 
claims folder, determined that a 1967 audiogram revealed no 
indication of hearing loss bilaterally, and opined that, 
since the veteran's hearing test was normal when he was 
discharged from service and hearing loss was not initially 
shown thereafter until 2003, it was not likely that currently 
manifested hearing loss was related to military service.  
The record contains a contrary medical opinion of record; 
however, that opinion is of less probative value.  The 
veteran was seen for a private otolaryngology evaluation in 
November 2003, at which time the doctor opined that the 
etiology of the veteran's hearing loss very likely could be 
due to his history of noise exposure.  The doctor explained 
that the veteran had military service and had worked in a lot 
of environments where he did not use hearing protection.  The 
use of the word "could," as in this case, makes the 
doctor's opinion speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  Therefore, the Board finds 
this opinion to be of lower probative value than the VA 
opinion due to its speculative nature and the fact that there 
is no indication that it was offered based on review of the 
claims folder and pertinent medical records in rendering that 
opinion.

With regard to the decades-long evidentiary gap between 
active service and the earliest findings of left ear hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or experienced an event, such 
as noise exposure, in service which resulted in chronic 
disability or persistent symptoms of hearing loss thereafter.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the first 
evidence of left ear hearing loss is itself evidence which 
tends to show that hearing loss did not have its onset in 
service or for many years thereafter.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis). 
While the veteran has presented statements and contentions to 
the effect that bilateral hearing loss is related to service, 
he is not competent to offer a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise as there is evidence of 
normal left ear hearing acuity in 1967 and a more than 35-
year gap between active service and the first indications of 
hearing loss  meeting the threshold requirements of 38 C.F.R. 
§ 3.385 (left ear only).  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


